DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendment/arguments filed on 03/22/21 as being acknowledged and entered.  By this amendment, claims 3-4 and 6 are canceled, claims 1-2, 5, and 7-37 are pending, and claims 19-33 are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5, 7-18 and 34-37 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification (pages 23, 27-28), as highlighted by applicant in the response dated 03/22/21, describes the bit line and the active region having peripheries that    In addition, the specification discusses the relationship between the active region and bit line and does not reference the source/drain region specifically, as required by the claim.  Further, the drawings do not show the embodiment referred to by applicant on page 23 wherein the sidewalls are coplanar due to the absence of the oxide and protection layers.  Therefore, the Examiner believes the specification does not enable the claim amendment presented by applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7-10, 12-18, and 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Voshell et al. (US PGPub 2007/0145464) in view of Huang (UG PGPub 2010/0052029).
Claim 1: Voshell teaches a semiconductor memory device, comprising: a substrate (32); an array of memory cells provided on the substrate [0024] (Fig. 1), wherein the memory cells are arranged in rows and columns, each of the memory cells comprises a pillar-shaped active region (33) extending vertically, wherein the pillar-shaped active region comprises source/drain regions at upper (48) and lower (38) ends respectively and a channel region (33) between the source/drain regions, wherein the channel region comprises a semiconductor material, and wherein each of the memory cells further comprises a gate stack (42, 44B) [0040, 0050] formed around a periphery of the channel region; a plurality of bit lines (36) formed on the substrate, wherein each of the bit lines is located below and extends along a corresponding one of the memory cell columns (Fig. 5, 14), and is electrically connected to the source/drain regions [0034] at the lower ends of the respective memory cells in the corresponding column, and comprises first portions (surrounding 33 in fig. 5) which overlap with the respective 

    PNG
    media_image1.png
    252
    494
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    319
    546
    media_image2.png
    Greyscale



Claim 2:  Voshell teaches each of the bit lines (36) is in direct physical contact with the source/drain regions (38) at the lower ends of the respective memory cells in the corresponding column [0034].
Claim 5:  Voshell teaches (see inserted Fig. 5 above) wherein the second portions each comprise a first sidewall and a second sidewall which extend substantially along the column and oppose each other, and the first portions each comprise a third sidewall connecting the first sidewalls of the second portions adjacent thereto and a fourth sidewall connecting the second sidewalls of the second portions adjacent thereto, wherein at least one of the third sidewall and the fourth sidewall protrudes with respect to a corresponding one of the first or second sidewall in a direction perpendicular to the column.
Claim 7:  Voshell teaches the at least one of the third sidewall and the fourth sidewall substantially coincides with the periphery of the active region (33) of the corresponding memory cell in the top view (Fig. 5).

Claim 9:  Voshell teaches (Fig. 14,15) each of the word lines (44C) extends between corresponding ones of the memory cell rows (33).  
Claim 10:  Voshell teaches (Fig. 14, 15) the gate stack (42, 44B) of each of the memory cells comprises an annular portion surrounding the periphery of the channel region (33) and an extension portion extending outwardly from the annular portion (44C), wherein the extension portions of the gate stacks of the respective memory cells in each row protrude towards the same side (Fig. 15).    
Claim 12:  Voshell teaches an isolating dielectric layer (46B) which extends between the respective memory cells in each of the memory cell rows to electrically isolate the word lines (44C) from each other (Fig. 14,15).  
Claim 13:  Voshell teaches the gate stacks (42, 44B) of the respective memory cells are separated from each other and are substantially coplanar (Fig. 14, 15).  
Claim 14:  Voshell teaches each of the memory cells has a crystal interface and/or doping concentration interface between the channel region and at least one of the source/drain regions.  Due to the nature of implanting dopants, there will be an inherent concentration interface between the channel region and the source/drain region.  
Claim 15:  Voshell teaches the source/drain regions comprise a different semiconductor material from that of the channel region [0023].  Huang teaches the 
Claim 16:  Voshell teaches storage elements (16) which are formed above the respective pillar-shaped active regions (33) and are electrically connected to the respective source/drain regions (38, 48) at the upper ends of the respective active regions (Fig. 10) [0042-0043].  
Claim 17:  Voshell teaches the storage elements each comprise a capacitor [0006].  
Claim 18:  Voshell teaches the gate stacks each comprise a floating gate configuration, or a charge trapping layer, or a ferro- electric material [0007].  These types of gate configurations are well known in the art and one of ordinary skill in the art would be able to modify/apply them across applications.
Claim 34: Voshell teach an electronic device comprising the semiconductor memory device according to claim 1 [0055-0056].  
Claim 35: Voshell teaches a processor configured to read/write data from/to the semiconductor memory device; and a display and a wireless transceiver operatively coupled to the processor [0052-0056].  
Claim 36:  Voshell teaches the electronic device comprises a smart phone, a computer, a tablet, an artificial intelligence device, a wearable device, or a mobile power supply [0056].
Claim 37:  Voshell teaches at least one of the third sidewall and the fourth sidewall is substantially conformal with respect to a periphery of the active region (33) of the corresponding memory cell (Fig. 5), so that a pattern (36) with a substantially .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Voshell et al. (US PGPub 2007/0145464) in view of Huang (UG PGPub 2010/0052029), as applied to claim 10 above, and further in view of Sung et al. (US PGPub 2009/0114981)
Regarding claim 11, as described above, Voshell, and Huang substantially read on the invention as claimed, except Voshell, and Huang do not teach the periphery of the channel region is recessed with respect to peripheries of the source/drain regions, and the annular portion of the gate stack is embedded in a recess of the periphery of the channel region with respect to the peripheries of the source/drain regions.  Sung teaches the periphery of the channel region (34c) is recessed with respect to peripheries (34a and region next to 38A) of the source/drain regions, and the annular portion of the gate stack (36, 37) is embedded in a recess of the periphery of the channel region with respect to the peripheries of the source/drain regions to aid in reducing the size of the memory device while increasing integration and maintaining channel length [0003]. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Voshell, and Huang to have had the periphery of the channel region is recessed with respect to peripheries  of the source/drain regions, and the annular portion of the gate stack is embedded in a recess of the periphery of the channel region with respect to the peripheries of the source/drain regions to aid in reducing the size of the memory device while increasing integration and maintaining channel length [0003] as taught by Sung.
Response to Arguments
Applicant's arguments filed 03/22/21 have been fully considered but they are not persuasive. Voshell reads on the new claim amendments as discussed in the claim 1 rejection.  The claim language as written does not clearly define how the active region and bit lines overlap and are positioned vertically over each other to exactly match that of applicant’s invention.  Therefore, the peripheral portions of the bit lines and source/drain regions can be coplanar as taught by Voshell.  Further, as noted in the 112 rejection above, examiner believes that the specification does not clearly enable the coplanar requirement of the claim amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH K SALERNO/           Examiner, Art Unit 2814